Pollock, District Judge,
dissenting in part.
In my opinion the Court should not prohibit Norman from visiting his parents in their homes. There is no proof that either of them is morally unfit to associate with him or lives in an environment detrimental to his welfare.
The father appeals, chiefly contending: (1) The previous decision is not conclusive of his unfitness to have custody; and (2) the proof of changed circumstances entitles him to custody. In her cross-appeal the custodian contends Norman should not be allowed to visit in the home of his father.
The record discloses no evidence intended to reflect upon the conduct of Mr. Gorsuch since his remarriage' in May 1939. It is undisputed that he and his present wife are church members, regular in their religious practices, use no liquor or tobacco, and enjoy the respect of their neighbors. They have the ability and desire to provide Norman with a good home containing various modern conveniences.
In recent years Mr. Gorsuch has been employed on a cattle ranch of twenty thousand acres located about nine miles from Hyannis. His employer provides him with a small house, produce of the value of about $1.50 a day, feed for his cattle, and pays him a salary which has been increased to $175 a month.
Evidence of changed circumstances is limited. It consists chiefly of the father’s improved financial condition, his exemplary conduct in recent years, unsatisfactory visitation conditions in the Suddarth home, the death of the foster father, and the fact that Norman is becoming nervous.
*132Provisions in divorce decrees relating to care, custody, and maintenance of minor children are subject to modification if there is a material change of circumstances substantially affecting their welfare. § 42-312, R. S. 1943. The previous custodial decree is res judicata only under the circumstances of its rendition. It determined the fitness of the father to have custody at that time, not now.
The future welfare of a child may not be determined on the basis of previous conduct of its parents. 27 C. J. S., Divorce, § 317, p. 1191: “* * * past delinquencies are not of themselves an indicia of present fitness.” 17 Am. Jur., Divorce and Separation, § 684, p. 519: “Moreover, a delinquent parent may in the course of time become entirely fit to have and retain the custody of his or her child. So, it has been held that the presumption of unfitness on the part of a father for the custody of his child, raised by refusal of the court to award it to him upon granting a decree of divorce against him, is overcome by evidence of an exemplary life for many months after the passing of the decree.”
Since the mother makes no claims, the father asserts an absolute right to custody of his son upon proof of his present fitness. However, parental rights are preferential, not absolute. Custody is not awarded to punish or reward parents. Their rights, desires, and wishes should be considered and respected unless incompatible with the welfare of their children.
In the instant case, Norman has been satisfactorily reared in the Suddarth home for ten years. Bonds of affection have developed. He knows no other home. His custody should not be transferred except for the most cogent reasons. The controlling consideration is his best interests ■ rather than the abandonment of parental rights. I concur in the view that his custody should not be disturbed.
A determination of visitation privileges was not previously sought in these proceedings. The trial court *133modified the former decree to provide ordinary rights of visitation to both parents at reasonable times. Further, the father was allowed to have his son visit in his home during Easter and Thanksgiving vacation periods, and during the three summer months, on condition he provide transportation.
Norman’s father and stepmother have attempted to visit him in the Suddarth home but the conditions of visitation proved unsatisfactory. On one or two occasions Mrs. Suddarth arranged for the mother to come from Omaha to be present. She declined to permit Norman to leave the house with his father unless accompanied by the mother. Norman was not cordial and was too timid to answer casual inquiries without asking Mrs. Suddarth what he should say.
Friction has developed between the father and Mrs. Suddarth. For much of six years they have litigated over Norman’s custody. Each attempts to prove the other unfit for custody, but all evidence is too remote in point of time to be material to the issue of present fitness. It was only with the aid of counsel that the father first learned his infant child had been left in the Suddarth home. Norman has never visited his mother in her home. Until after the trial of this case his father had never seen him since he was a baby, except in the Suddarth home. After all evidence was adduced and before announcing a decision, the trial court sustained the father’s motion for the specific privilege, independently of these proceedings, to allow his son to visit in his home during the Thanksgiving vacation period of 1945. The record is silent as to what transpired, but it may be assumed that if the circumstances of this trial visit were detrimental to the welfare of the boy such fact would have been shown. Shortly after this visit judgment was rendered.
The opinion of this court accords both parents visitation privileges in Rising City in the absence of Mrs. Suddarth. It does not permit visits in the home of *134either parent. The trial judge whose decision was previously appealed, accorded complete custody to the father. Following reversal by this court, the trial judge who presided in these proceedings allowed the son to visit in the home of his father during two holiday periods, and the three summer months. Apparently both judges who saw and heard Mr. Gorsuch were impressed with his fitness to associate with his son. Norman will be eleven years of age next July. Until it is shown to be detrimental to his welfare I favor allowing him to associate with his parents and to visit in their homes. If he may associate with his parents in the absence of Mrs. Suddarth, I see no need to do so in Rising City.
It is stated in the opinion written by Justice Johnsen in York v. York, 138 Neb. 224, 292 N. W. 385: “Indeed, neither the father nor the child should be deprived, more than the necessities of the situation reasonably require, of the opportunity for mutual cultivation, through association, of acquaintanceship and love for each other. Wilkins v. Wilkins, 84 Neb. 206, 120 N. W. 907. (133 Am. S. R. 618.) And what youngster’s life would not normally be enriched, in James Whitcomb Riley fashion, by a vacation at his grandparents, joined with the comradeship of his father? In any event, we believe with the trial court, until the contrary has been demonstrated, that the child will profit from the relationships which the decree permits.”
This court has accorded visitation privileges to a mother whose husband charged her with adultery and was granted a divorce and custody. Hobza v. Hobza, 128 Neb. 598, 259 N. W. 516. The opinion recites that the mother deserted her young daughter without cause, and traveled over the state working in many towns as a housemaid. The trial court was affirmed in allowing her, “if she wishes, of taking the little girl with her, except when she is in school, for a reasonable length of time, perhaps a week, or even a month during the summer vacation.”
*135The longest period this court has permitted visitation in the home of a parent denied custody is the summer vacation period. Carlson v. Carlson, 135 Neb. 569, 283 N. W. 214.
In Frazier v. Frazier, 109 Fla. 164, 147 So. 464, it was held under the circumstances of that case it was inadequate to only allow an eleven-year-old daughter to visit her.father two weeks a year. The opinion says “The welfare of the child must, of course, be regarded as the chief consideration * * * but the inherent rights of parents to enjoy the society and association of their offspring, with reasonable opportunity to impress* upon them a father’s or a mother’s love and affection in their upbringing, must be regarded as being of an equally important, if not controlling consideration in adjusting the right of custody as between parents in ordinary cases. No relationship in life should be regarded as more sublime, nor should any inherent right of an individual be esteemed more highly, than that which arises out of the natural relationship of love and affection which normally exists between parent and child, regardless of what may be the private individual code of morals, or the race, color, creed or station in life of the father or mother.”
In Chadwick v. Chadwick, 275 Mich. 226, 266 N. W. 331, visitation privileges were restricted because of the immorality and misconduct of the father who had been convicted of a crime. The' appellate court enlarged his rights of visitation saying: “Notwithstanding defendant’s present incarceration, as the result of a criminal conviction, the law does not preclude repentance, reformation and forgiveness:”
Solms v. Solms, 225 Mich. 341, 196 N. W. 344, is a case wherein a mother was allowed very limited visitation privileges because of her immorality. After she and a third husband had been married for eight months and had conformed to the rules of propriety and society the court enlarged her privileges, saying: “No good *136can come to the boys nor to society in having the boys grow to manhood imbued with the knowledge that their mother was, and is, an immoral woman.”
Where there was animosity between an unfit mother and the legal custodian of her child, it was held best that she have the daughter visit alone in her home where they could enjoy each other without restraint. Graff v. Graff, 241 Mich. 302, 217 N. W. 13.
In the recent case of Kane v. Kane, 314 Mich. 529, 22 N. W. 2d 773, it is stated: “ ‘Not only does the plaintiff have a legal right to specific and definite times for access to his child, but the child has a legal right to frequent and pleasant contact with his father. In the opinion of the court the future welfare of the child will be best subserved by making definite provision for the exercise of such rights.’ ”
A wife was granted a divorce and the custody of a three and a half-year-old daughter in the case of Fitch v. Fitch, 207 Iowa 1193, 224 N. W. 503. The husband was said to have inflicted on his wife intolerable and inhuman physical abuse over a long period. It was held erroneous to allow visitation privileges only so long as the father paid alimony. The opinion says: “Visitation or the denial thereof should not be made to appease one parent or punish the other. Such right of visitation should be allowed or denied, according to what is best for the child. Its welfare must receive paramount consideration, * * * . Unless these visitations with the father will in some way injure the child, they are not to be prohibited, under the facts and circumstances of this case. The associations between father and daughter should not be terminated merely because alimony is not paid. The good there is in the father ought to be afforded' the child, and in addition to that, the little girl is entitled to have whatever benefit there may be in the continued acquaintance and association with her grandparents.”
Visitation privileges were involved in Wilkins v. Wil*137kins, 84 Neb. 206, 120 N. W. 907. The opinion refers to a four-year-old daughter saying: “Provision was made in the decree that the father should have the right at any reasonable time, upon his good behavior, to visit sáid child and have said child visit with him in the village of Cook, not exceeding one hour. While the plaintiff is not here complaining, (sic) we deem it proper to say that this seems to us a totally inadequate recognition of the father’s rights. He should have an opportunity to become acquainted with his child and to secure her attachment to him, and a child should not be deprived of the acquaintance of her father nor of his love and affection. This can only be secured by association. The father should have the right, if he so desires, to visit the child at reasonable times and with reasonable frequency, and should also have the right to have the child visit him. Such visits, however, should not be protracted for such-a length of time, as .to, in effect, remove the child from the custody of the mother. It is very difficult to lay down specific rules upon such a subject which will be just and adequate under the varying circumstances which must arise in the future.
It should be sufficient to say that the rights and privileges accorded to each parent should be exercised with good judgment and discretion, with mutual forbearance, and with proper regard to the rights of each other and to the welfare of the child.”
If Norman Paul Gorsuch is unable to actually know and associate with his father, it will imply to him there is something shameful about his father, and will suggest to him a feeling of having been betrayed. It may produce conflicts in his sense of loyalty and cause him shame and embarrassment. He is at a very impressionable age. It would seem better, if the conduct of his father were reprehensible, which is not true, that the boy should actually know his father for what he is rather than be kept in a state of suspicion and uncertainty.
*138A boy of his age needs male influence more than in his early years, and especially since the death of the foster father. Any emotional instability would jeopardize his future welfare. It can be of no help to him to decree that he shall not visit his father. Children from broken homes too often become juvenile problems because of psychological maladjustment. It would be for his best interest to eliminate fear, confusion, uncertainty, inferiority, and inadequacy.
At the age of fourteen Norman may select his own guardian. Bradley v. Bradley, 126 Neb. 52, 252 N. W. 469. Meanwhile, I favor allowing him all possible benefit of acquaintanceship and association with his parents. Since friction unavoidably arises when the father visits in the Suddarth home Norman should visit him in his home, and the litigants should be admonished that no attempt to influence the boy against the other will be tolerated. Visits to the cattle ranch should not be unpleasant for this boy raised in a town of four hundred inhabitants.
My evaluation of the needs and best interests of Norman convince me the trial court did not abuse its discretion in allowing him to visit in the home of his father. Controversy could well arise over the period during which these original visits would be helpful to him. Perhaps they should be limited to only a week or two until their propriety has been confirmed.
I perceive no reason to prohibit this boy from associating with his parents or visiting in their homes under the circumstances stated. Accordingly, I respectfully dissent.